Audit • Tax • Consulting •Financial Advisory Registered with Public Company Accounting Oversight Board (PCAOB) GIA Investments Corp Room 205, 199 Urumqi North Road Jing’an Zone Shanghai, China Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” and to the use of our report dated January 11, 2011, in the Registration Statement (FormS-1/A) and related Prospectus of GIA Investments Corp. /s/KCCW Accountancy Corp Diamond Bar, California January 18, 2011\ KCCW Accountancy Corp.22632 Golden Springs Dr. #230, Diamond Bar, CA 91765 USA Tel: +1 • Fax: +1 • info@kccwcpa.com
